VAUGHN, Judge.
The Public Defender brings forward numerous assignments-of error on behalf of the defendant. We hold as follows.
*473Defendant’s objections to the officer’s testimony as to defendant’s statement, “I’m sorry the gun wasn’t loaded, I’d have blowed your damn head off,” were properly overruled. “Volunteered statements are competent evidence, and their admission is not barred under any theory of the law, state or federal.” State v. Haddock, 281 N.C. 675, 190 S.E. 2d 208.
The State’s evidence made the case one for the jury. Defendant’s assignments of error which relate to his motions for nonsuit, motion to set aside the verdict and the entry of judgment are overruled as are those directed to the charge of the court.
No error.
Judges Campbell and Hedrick concur.